Citation Nr: 1019977	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for gastric reflux.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for tinea cruris.

6.  Entitlement to service connection for onychomycosis.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had more than 22 years of active military duty 
prior to his retirement in September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD, 
gastric reflux, and allergic rhinitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Tinea pedis was not present in service and is not 
otherwise related to the Veteran's period of active duty.  

2.  Tinea cruris is was not present in service and is not 
otherwise related to the Veteran's period of active duty.  

3.  Onychomycosis was not present in service and is not 
otherwise related to the Veteran's period of active duty.  

4.  Tinnitus was not present in service and is not otherwise 
related to the Veteran's period of active duty.  


CONCLUSIONS OF LAW

1.  Tinea pedis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3, 159, 3.303 (2009).

2.  Tinea cruris was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3, 159, 3.303 (2009).

3.  Onychomycosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3, 159, 3.303 (2009).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3, 159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2009).  

In correspondence dated September 2004 the Veteran was 
provided with the information and evidence necessary to 
substantiate his claims.  Specifically, the RO notified the 
Veteran of the information and evidence that VA would seek to 
provide and the information and evidence that he was expected 
to provide.  The RO informed him that it would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.  

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In regard to the Veteran's claims of entitlement to service 
connection for tinea pedis, tinea cruris, onychomycosis and 
tinnitus, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claims, such error was harmless 
given that service connection is being denied, and no rating 
or effective date will be assigned with respect to the 
disorders.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment and personnel 
records.  VA outpatient treatment records and a VA Agent 
Orange registry examination report have been associated with 
the claims folder.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  Given these facts, it 
appears that all available records have been obtained.  There 
is no further assistance that would be reasonably likely to 
assist the Veteran in substantiating his claims.  38 U.S.C.A. 
§ 5103A(a)(2). 



II.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

In adjudicating these claims, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v.  
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay  
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not  
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

A.  Tinea Pedis, Tinea Cruris and Onychomycosis

A review of the Veteran's service treatment records include a 
June 1973 military clinical report, which indicates that the 
Veteran was seen with complaints of a rash on the head of his 
penis with no discharge or irritation; however, there was no 
treatment administered nor was a diagnosis rendered with 
regard to this complaint.  On the July 1987 separation 
medical examination the skin was reportedly normal.  The 
Report of Medical History reflects that the Veteran did not 
have and never had had any skin disease.  

In August 2004 the Veteran had a VA Agent Orange registry 
examination, at which time he reported a past medical history 
of tinea pedis, tinea cruris and onychomycosis.  It was noted 
that the Veteran has problems with chronic tinea rashes and 
chronic problems with fungal infection of the feet, groin and 
toenails since military service in Vietnam.  He reported that 
while in Vietnam, he had prolonged periods of wet feet with 
development of jungle rot.  Examination of the skin revealed 
the feet with redness and peeling consistent with tinea.  
There was a folicular type of rash present to the shoulder 
and back area.  There was thickening and discoloration of the 
toenail consistent with onychomycosis.  The diagnoses were 
tinea pedis, tinea cruris and onychomycosis.

The record contains no further medical evidence which 
references tinea pedis, tinea cruris and onychomycosis.  In 
considering the medical evidence of record, the Board must 
conclude that the Veteran did not have a chronic disorder of 
tinea pedis, tinea cruris or onychomycosis during service.  
The rash noted in the June 1973 treatment record, which was 
not treated at that time, was not again mention in the 
remaining fourteen years of the Veteran's service, including 
on his separation examination.  This suggests that such rash 
was acute and transitory and had resolved during his time in 
the military.  Furthermore, there is no mention during 
service of a skin disorder of the feet or disorder of the 
toenails to support the claim of a relationship between tinea 
pedis and service and onychomycosis and service.  While the 
Veteran has been diagnosed with tinea pedis, tinea cruris and 
onychomycosis, post service, the competent medical evidence 
of record does not related these disorders to the Veteran's 
period of active duty service.  

The Veteran has implied a relationship between his claimed 
disorders and exposure to herbicides during service in 
Vietnam.  The Veteran served in Vietnam during the Vietnam 
Era, and, as such, his in-service exposure to herbicides is 
presumed.  However, he does not suffer from a disability 
which is listed as a disease that VA has associated with 
Agent Orange exposure, and thus his claimed skin disabilities 
and onychomycosis are not statutorily recognized as presumed 
to result from herbicide exposure.  38 C.F.R. § 3.309(e).

The Board acknowledges the Veteran's belief that the claimed 
disorders of tinea pedis, tinea cruris, and onychomycosis are 
a result of his active military service.  However, as a 
layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While a layman such as 
the Veteran can certainly attest to his in service 
experiences and current symptoms, he is not competent to 
provide an opinion linking the disability to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds 
that the reported history of continued symptoms since active 
service is inconsistent with the remaining evidence of 
record.  While the Veteran claimed that he had chronic tinea 
rashes and chronic problems with fungal infection of the 
feet, groin and toenails since military service in Vietnam 
(during his Agent Orange registry examination in 2004), this 
was not reflected in his service treatment records.  
Moreover, his skin was normal on separation examination in 
1987, several years after his the Republic of Vietnam 
service, and at that time he denied ever having any skin 
disease.  On several occasions, the Veteran has conceded 
memory difficulties (See February 2005 notice of disagreement 
and February 2006 VA Form 9) and his recent memory of remote 
events is less persuasive than contemporaneous reports of the 
status of his skin during service.  

As a clear preponderance of the evidence reveals that the 
Veteran's tinea pedis, tinea cruris and onychomycosis are 
unrelated to service, the benefit-of-the- doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

B.  Tinnitus

The Veteran is seeking service connection for tinnitus.  His 
service treatment records are void of any complaints, 
treatment, or diagnosis of tinnitus.  Clinical evaluations of 
his ears in service in 1971, 1972, and 1979 revealed no 
abnormalities.  His ears were normal at service discharge and 
on the Report of Medical History, the Veteran denied having 
or ever having had hearing loss or other ear trouble.  An 
August 2004 VA Agent Orange registry examination report 
indicates the Veteran reported a past history of tinnitus and 
indicated that he had problems with ringing of the ears.  He 
denied any problems with hearing loss.  On examination he had 
a normal ear examination with no negative findings and the 
concluding diagnosis was tinnitus.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v.  Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran has not 
specifically indicated that pertinent symptomatology has been 
continuous since service and even if we could assume that he 
is claiming that it has persisted since service, a clear 
preponderance of the evidence is against the claim.  The 
Veteran indicated that he had never had ear trouble at 
separation from service, and the Board does not find it 
likely that he would not have mentioned symptomatology of his 
now claimed disability at service separation if it existed at 
that time (when he did mention several other persistent 
symptoms).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for tinnitus, and the benefit-of-the 
doubt standard of proof does not apply.  38 U.S.C.A. §  
5107(b).  Thus, the claim must be denied.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection discussed herein 
because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there are current diagnoses of pertinent disability, there is 
no true indication that pertinent disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of findings of 
pertinent disability in service, the negative examination 
performed at separation from service, and the first 
suggestion of pertinent disability many years after active 
duty, relating any of the claimed disabilities to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2009).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  


ORDER

Service connection for tinea pedis is denied.

Service connection for tinea cruris is denied.

Service connection for onychomycosis is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran contends that he has developed PTSD as a result 
of stressors he experienced in Vietnam.  The record shows 
that the Veteran had two tours in Vietnam, November 1966 to 
September 1967 and January 1969 to January 1970.  His claimed 
stressors include being present in Long Binh, Vietnam in 
November 1966 for an attack of an "ammo dump" which 
exploded and continued to explode for more than three days; 
he was assigned to the 169th Construction, Engineering 
Battalion located in Long Bin, at that time.  He also notes 
that he exchanged fire with the "Vietcong" trying to escape 
the explosion.  The Veteran also stated that he spent many 
nights on guard duty and every night there was some type of 
gunfire exchange.  

Additionally, the Veteran states that in May 1967 he was 
transferred to the 1st Squadron, 9th Cav. located in An Khe.  
His first night there the unit came under attack and had to 
call in air support.  Two soldiers were killed and four were 
wounded.  The Veteran noted that the next day he was sent to 
Bong Son to guard helicopters.  He describes two attacks 
while serving in the Bong Son area.  In one attack there were 
weapons fired until it was silent and the next day there were 
three body bags in front of the aid station and one of the 
bags was half open and the soldier's head was "split open."  
In another attack in Bong Son the Veteran describes setting 
off claymore mines resulting in injuries to soldiers.  He 
also noted that the next morning there were more body bags 
containing the bodies of fellow soldiers.  After several 
months the Veteran left Bong Son.  He states that he was 
later sent back and was again subject to enemy attacks.

The Veteran notes further that he requested to return to 
Vietnam and was stationed in Saigon.  His assignment was 
driver for a colonel, who was commander of the "536th 
H.E.M."  He states that he drove the colonel all over 
Vietnam where he [the colonel] commanded other units in the 
Mekong Delta in Dong Tam, Vinh Long and Phu Vinh.  He stated 
that the drives were very long and they came under attack 
quite a few time and had to get help from other units.  

The evidence shows that the Veteran has been diagnosed with 
PTSD.  However, there has been no action taken to obtain 
credible supporting evidence that a claimed in-service 
stressor occurred.  The Veteran has supplied descriptions of 
several stressors as well the units to which he was assigned.  
Furthermore, his personnel records contain the names of these 
units and the dates he was in these units.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

With respect to the Veteran's claims for gastric reflux and 
allergic rhinitis the Board finds that during the Veteran's 
period of service he exhibited pertinent symptomatology.  
Service treatment records show such assessments as 
gastroenteritis, diarrhea, and acute gastritis.  In his 
report of medical history at separation, the Veteran 
indicated that he had had sinusitis.  In August 2004 the 
Veteran had a VA Agent Orange registry examination, whereas 
he was diagnosed with gastric reflux and allergic rhinitis, 
among other disorders.  This evidence indicates that a 
current disability "may be associated" with military service.  
See McLendon, supra.  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, supra at 83.  
Therefore, on remand the Veteran should be afforded a VA 
examination to ascertain the nature and etiology of his 
claimed gastric reflux and allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should review the claims 
folder and prepare a summary of the 
Veteran's claimed stressors, including: 1) 
having been present in Long Binh, Vietnam 
for attacks and "ammo dump" explosions 
on the base in November 1966, while 
serving with the 169th Construction, 
Engineering Battalion; and 2) attacks 
while serving in the Bong Son area in May 
1967, and while serving in the 1st 
Squadron, 9th Cav. located in An Khe; and 
3) other stressors described by the 
Veteran which becomes capable of 
verification in the event the Veteran 
submits additional evidence concerning it, 
for example, the stressors he experienced 
while serving as the driver for the 
commander of the "536th H.E.M." during 
his second tour in Vietnam from January 
1969 to January 1970.

Unit histories of the Veteran's unit while 
located on the Long Binh base should be 
researched to confirm the reported 
stressors of enemy attacks and of the 
"ammo dump" near this base or show that 
personnel were injured from the flying 
metal scraps in November 1966.  These may 
be researched or obtained by the RO/AMC.  
Similar information should be requested 
for the 1st Squadron, 9th Cav. for attacks 
in Bong Son in May 1967.  

2.  If any research efforts undertaken by 
the RO/AMC do not result in verification 
of any in-service stressful events, the 
stressor summary and all associated 
documents should be sent to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) and/or any other appropriate 
source.  Any information that might 
corroborate the Veteran's alleged in- 
service stressor(s) should be requested.

The JSRRC should be requested to attempt 
to verify any of the Veteran's reported 
stressors listed above, and should obtain 
unit histories of the Veteran's units.  
Such unit histories should include Long 
Binh while serving in the 169th 
Construction, Engineering Battalion 
(November 1966 to May 1967), and Bong Son 
while serving in the 1st Squadron, 9th Cav 
(May 1967 to September 1967).

3.  If, after the foregoing development 
has been accomplished, any of the 
Veteran's reported stressors are verified, 
schedule him for a VA PTSD examination by 
a psychiatrist to ascertain the nature and 
likely etiology of any current psychiatric 
disorder, to include PTSD.  The entire 
claims folder must be made available to 
the examiner, and the examination report 
should include discussion of the Veteran's 
documented medical history, including the 
PTSD diagnoses.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all current psychiatric 
disorders.  The examiner should provide an 
opinion as to whether the Veteran has a 
current diagnosis of PTSD that is more 
likely than not (50 percent probability or 
greater) due to a verified in-service 
stressor.  If PTSD due to a verified in-
service stressor is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If the examiner 
does not diagnose PTSD, the examiner 
should explain why the Veteran does not 
meet the criteria for a diagnosis of PTSD.

If the Veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the disorder is etiologically related 
to the Veteran's active duty service.

4.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the nature of any gastric reflux 
and allergic rhinitis disorders that he 
may have and to obtain an opinion as to 
any possible relationship between each 
disorder and service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination  report.  

If gastric reflux and/or allergic rhinitis 
is diagnosed on examination, the examiner 
should express an opinion as to whether it 
is at least as likely as not, i.e., a 50 
percent probability or greater, that such 
disorder(s) had its clinical onset in 
service or is otherwise related to active 
duty.  

A complete rationale should be given for 
all opinions expressed.

5.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


